Citation Nr: 0507076	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected degenerative joint 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to December 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for a neck condition.  

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During service, the veteran incurred an injury to the low 
back, which resulted in a disability of the lumbosacral spine 
that is now service-connected.  During his personal hearing 
held in December 2004, the veteran contended that when he 
hurt his back during service, he experienced symptoms such as 
numbness and pain, but that he was not treated specifically 
for any disability associated with the neck.  Over time, he 
began to experience burning and shooting pains from the 
middle of his back to the area of the neck.  He stated that 
his first treatment by a chiropractor for his neck symptoms 
was in 1991.

In a June 2002 VA medical examination, the veteran complained 
of constant pain and limitation of motion in his neck.  The 
veteran said a complete testing of the range of motion of his 
neck was not done.  

Lay statements from the veteran's former spouse and work 
supervisor attest to the symptoms and difficulties that the 
veteran displayed attributable to his neck and back problems.  
The veteran's supervisor stated that he had known the veteran 
for 25 years, and that when the veteran first began working 
with the company, he informed them of his disabilities and 
the sort of pain and discomfort he typically had as a result 
of his inservice injury to the back.  The veteran's former 
spouse stated that the veteran had endured neck and back pain 
for many years, which at times was overwhelming, and which 
negatively affected his lifestyle.
 
A review of the record reveals that, during the veteran's 
last VA examination conducted in June 2002, the examiner did 
not address the veteran's complaints of pain and did not 
address the etiology of the veteran's neck problems.  In 
particular, the examiner did not provide all clinical 
findings related to ranges of motion, and the examiner did 
not specifically address the possible relationship between 
the veteran's claimed neck disability and his service-
connected disability of the lumbosacral spine.  

The record is inadequate for the purpose of rendering an 
informed decision on the matter of service connection for the 
veteran's neck disorder, to include as secondary to his 
service-connected lumbosacral spine disability.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Accordingly, this appeal is REMANDED for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his neck 
disability since 1991.  After securing 
the necessary releases, the RO should 
obtain these records.

2.  The veteran should then be afforded a 
VA orthopedic examination to assess the 
veteran's claimed neck disability.  The 
claims folder, including a copy of this 
remand, should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to provide a diagnosis and an opinion as 
to the etiology of the veteran's claimed 
neck disability.  Specifically, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that any diagnosed disability of 
the neck is related to the veteran's 
period of service, to include as 
secondary to his service-connected 
lumbosacral spine disability.  

Any additional tests or studies required 
in order to provide a diagnosis and 
opinion should be conducted. The examiner 
must provide a complete written rationale 
for all conclusions and opinions.  The RO 
should ensure that all medical findings 
are included in a report associated with 
the claims folder.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




